Case 20-10678-amc            Doc 36      Filed 07/28/20 Entered 07/28/20 08:51:11                     Desc Main
                                         Document     Page 1 of 2



                              UNITED STATES BANKRUPTCY COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
In re:    Harold Evans                          Chapter 13
                       Debtor                   Bankruptcy No. 20-10678-amc

LSF10 Master Participation Trust, by Caliber Home
Loans Inc., solely in its capacity as servicer, or its
Successor or Assignee
                            Movant
                 vs.
WILLIAM C. MILLER, Esq., Trustee
Harold Evans
                            Respondents

                              NOTICE OF MOTION, RESPONSE DEADLINE
                                       AND HEARING DATE

 LSF10 Master Participation Trust, by Caliber Home Loans Inc., solely in its capacity as servicer or its
 Successor or Assignee, has filed a Motion for Relief from the Automatic Stay with the court for requesting
 Relief from the automatic stay as to property at 1152 South 10th Street, Philadelphia, Pennsylvania 19147.

         Your rights may be affected. You should read these papers carefully and discuss them with
 your attorney, if you have one in this bankruptcy case. (If you do not have an attorney, you may wish to
 consult an attorney.)

         1.       If you do not want the court to grant the relief sought in the motion or if you want the court to
 consider your views on the motion, then on or before August 11, 2020 you or your attorney must do all of the
 following:

                  (a)      file an answer explaining your position at

                           United States Bankruptcy Court
                           For the Eastern District of Pennsylvania
                           900 Market Street Suite 400
                           Philadelphia, Pennsylvania 19107

          If you mail your answer to the Bankruptcy Clerk=s office for filing, you must mail it early enough so
 that it will be received on or before the date stated above; and

                  (b)      mail a copy to the Movant=s attorney:

                           Lauren M. Moyer, Esquire
                           McCabe, Weisberg & Conway, LLC
                           123 S. Broad Street, Suite 1400
                           Philadelphia, PA 19109
                           Phone: 215-790-1010
                           Fax: 215-790-1274

          2.      If you or your attorney do not take the steps described in paragraphs 1(a) and 1(b) above and
 attend the hearing, the court may enter an order granting the relief requested in the motion.

         3.       A hearing on the motion is scheduled to be held before the Honorable Ashely M. Chan on
Case 20-10678-amc           Doc 36     Filed 07/28/20 Entered 07/28/20 08:51:11                    Desc Main
                                       Document     Page 2 of 2


August 25, 2020, at2:00 p.m. in Courtroom 4, United States Bankruptcy Court, 900 Market Street Suite 400,
Philadelphia, Pennsylvania 19107.

         4.      If a copy of the motion is not enclosed, a copy of the motion will be provided to you if you
request a copy from the attorney named in paragraph 1(b).

        5.      You may contact the Bankruptcy Clerk=s office at 215-408-2800 to find out whether the
hearing has been canceled because no one filed an answer.


Date: July 28, 2020
